Name: Council Regulation (EEC) No 3073/82 of 16 November 1982 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural products are processed and marketed and Regulation (EEC) No 1820/80 for the stimulation of agricultural development in the less-favoured areas of the west of Irelandc
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  agri-foodstuffs;  agricultural policy; NA;  marketing
 Date Published: nan

 20 . 11 . 82 Official Journal of the European Communities No L 325/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3073/82 of 16 November 1982 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural products are processed and marketed and Regulation (EEC) No 1820/80 for the stimulation of agricultural development in the less-favoured areas of the west of Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 16 ( 1 ) shall be replaced by the following : ' 1 . The estimated time required for carrying out the common measures shall be seven years from 1 January 1978 .' ; 2 . the following subparagraph shall be added to Article 16 (3) : The estimated cost for 1983 shall be 140 million ECU and for 1984, 140 million ECU.'; 3 . the following paragraph shall be added to Article 24 : '4 . Applications for aid from the Fund under this Regulation may be submitted until 30 April 1984 at the latest.' Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 16 of Regulation (EEC) No 355/77 (2), as last amended by Regulation (EEC) No 3509/80 (3), states that the estimated time required for carrying out the common measures covered by Regulation (EEC) No 355/77 is five years from 1 January 1978 ; Whereas, in order to achieve the objective of these common measures, pursuant to Article 6 (2) (a) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 3509/80 , steps should be taken to extend, in accordance with Article 6 (2) (c) of Regulation (EEC) No 729/70, the estimated time for carrying out this measure ; Whereas Regulation (EEC) No 1820/80 (^ should therefore also be adopted, Article 2 Regulation (EEC) No 1820/80 is hereby amended as follows : 1 . Article 1 9 (2) shall be replaced by the following : '2 . The estimated cost of this aspect of the common measure financed by the Fund from 1 January 1980 to 31 December 1984 under the provisions of paragraph 1 shall be 40 million ECU.' ; 2 . Article 20 (2) shall be replaced by the following : '2 . The total contribution by the fund to the cost of the common measure, including that envisaged under Title VII, shall be estimated at 240 million ECU.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 355/77 is hereby amended as follows : Article 3(') Opinion delivered on 29 October 1982 (not yet published in the Official Journal). O OJ No L 51 , 23 . 2. 1977, p . 1 . (3) OJ No L 367, 31 . 12 . 1980, p . 87. This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. {*) OJ No L 94, 28 . 4 . 1970 , p . 13 . O OJ No L 180, 14 . 7 . 1980, p . 1 . No L 325/2 Official Journal of the European Communities 20 . 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 November 1982. For the Council The President N. A. KOFOED